DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of  claims 1-18 in the reply filed on 12/14/2021 is acknowledged. Claims 19-22 are withdrawn. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 08/03/2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered. 
The reference EP 3857250 A1 was not included.

Claim Interpretation
It is noted that the applicant uses the term ‘dam’ in claims 1-8. This term is not defined in the specification of the application. The most applicable dictionary definition of this term is: “a barrier to check the flow of liquid, gas, or air” (Merriam-Webster).

It is noted that the applicant uses the term ‘hypotenuse in claim 2. This term is not defined in the specification of the application. The most applicable dictionary definition of this term is: “the side of a right-angled triangle that is opposite the right angle” (Merriam Webster).

It is noted that the applicant uses the term ‘major axis’ in claim 5. This term is not defined in the specification of the application. The most applicable dictionary definition of this term is: “the axis passing through the foci of an ellipse” (Merriam-Webster).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4, 5, 9, 10, 11, 16, 17, and their dependents are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Regarding claim 1, the claim scope is vague and ambiguous. In particular it is unclear whether the vent is being claimed or not or whether the vent is required to be in the duct.
		
	Regarding claim 2, it is unclear what is meant by “a trailing edge of the first lateral flange and a leading edge of the second lateral flange are oriented on a lateral hypotenuse perpendicular to the normal axis.” The term ‘hypotenuse’ refers to the longest side of a right triangle, and it is unclear what triangle this hypotenuse belongs to.
	This is being interpreted as the first and second flanges being able to form a hypotenuse.

Regarding claim 4, the term “substantially” is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Hence, it is unclear to what degree the insert cross section is trapezoidal.
This is being interpreted as the cross section being a trapezoid with curved edges.

Regarding claims 5 and 17, it is unclear what is meant by “a perpendicular distance from a connecting line, from the leading edge to a forward termination, to the curvature of the curved wall is less than a clearing distance perpendicular from a major axis of the aperture to a peripheral edge of the aperture at a center of the aperture.” In particular, it is unclear what constitutes a forward termination. 
This is being interpreted as A line connects the ends of both flanges and the distance between this line and the curved surface of the dam is less than the length of the semi-minor axis of an aperture in the duct.

Regarding claim 9, it is unclear what is meant by “an insert axis aligned with the longitudinal axis in a seated position.” 
This is being interpreted as the curved wall being shaped to be received in the duct.

Regarding claim 10, the use of the term ‘hypotenuse’ is unclear. This term refers to “the side of a right-angled triangle that is opposite the right angle,” but no such triangle is disclosed or claimed. 
This is being interpreted as the first and second flanges being able to form a hypotenuse.

Regarding claim 11, the term “substantially” is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised.
This is being interpreted as the trapezoidal cross section having flat bottom attached to curved edges.

Regarding claim 16, it is unclear what is meant by “aperture has a minor axis shorter than the bottom width of the duct.” The term ‘minor axis’ has the definition shown above, but the aperture is not limited to a shape where a minor axis can be defined. 
This is being interpreted as the aperture being further limited to an elliptical shape.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 9 is/are rejected under 35 U.S.C. 102([ a1/2 ]) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Brooks.


As set forth in MPEP 2125, the drawings show a lateral offset in fig 21A,B,E. As such the Examiner contends this broad scope of claim 1 is hereby met.  Assuming arguendo that Fig 21 fails to teach with sufficient specificity the ‘offset’, the examiner contends based on the drawings an offset is as lets suggested. As such, it would have been obvious for one of ordinary skill in the art at the time of filing to recognize this suggestion from the drawings and the implement at least a minor offset of flanges for a given benefit of not have the loads of the fasteners aligned in the same planes or vectors, etc. 
Alternatively, one of ordinary skill could argue that given manufacturing tolerances in industry at the given time of invention, there could be some % tolerance between sides, flanges, lengths, widths etc. that is not 100% perfectly symmetrical. As such, the flanges would be offset for some tolerance in given manufacturing instances. And, because of that one of ordinary skill would recognize that the claim scope arguably could also be anticipated in that light, but if not, at the very least rendered obvious based on manufacturing tolerances between the elements of flanges, molds, material. Etc. 
Howard v. Detroit Stove Works, 150 U.S. 164 (1893). As, one of ordinary skill would recognize the known methods or techniques for manufacturing a multiple piece device as a single piece and gained cost or material savings, shipping, storage, etc. and any efficiencies gained by such industrial practices. 
       As set forth above the examiner asserts given all the various ways the scope of claim 1 is thoroughly explained and met by the prior art of Brooks, the examiner contends that at the very least a prima facie case has been established. Should applicant disagree, Applicant is advised that given such extraordinary broad scope for claim 1, and the amount of possible interpretation of solely Brooks, one may strongly considering narrowing the scope of claim 1. 

Re claim 9, see rejection of claim 1 above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brook (US 9010689 B1) in view of Perez (US 20160355273 A1).
	Regarding claim 1 (as best understood), Brook teaches a dam (Brook, figure 13a, item 20a, vent dam) for use with a duct having a longitudinal axis, the dam comprising:
a single piece (Brook, column 2, lines 33-35, vent dam can be made of a single piece) insert (Brook, figure 13a, item 20a, vent dam) having a first lateral flange and a second lateral flange (Brook, figure 13a, item 50, side flanges) configured to engage opposing interior lateral surfaces of the duct (Brook, figure 14e, items 28 and 50, vent walls are engaged by the flanges), the insert engaging the duct in sealing contact in a seated position (Brook, figure 13e), the first and second lateral flanges offset 
where the flanges are offset along the along the longitudinal axis. 
Perez teaches a fuel dam where the flanges are asymmetric and hence offset along any axis from each other (Perez, figure 4a).
	Brooks and Perez are both considered analogous art as they are both in the same field of fuel dams. It would have been obvious before the effective filing date of the application for one of ordinary skill in the art to modify the invention of Brooks with the offset flange construction of Perez in order to distribute load across the vent stringer.
		
	Regarding claim 2 (as best understood), Brooks as modified by Perez teaches the vent dam of claim 1 where a the ends of the flanges can form a hypotenuse (Brooks, figures 13a-c).

	Regarding claim 3 (as best understood), Brooks as modified by Perez teaches the dam as defined in claim 2 wherein the lateral hypotenuse has a relative angle to the first and second lateral flange of not less than 90 degrees.

	Regarding claim 4, Brooks as modified by Perez teaches the dam as defined in claim 2 wherein the single piece insert has a substantially trapezoidal cross section (Brooks, figure 13e, item 20a, single piece insert has a trapezoidal cross section with rounded edges).

	Regarding claim 5 (as best understood), Brooks as modified by Perez teaches the dam as defined in claim 2, wherein a line connects the ends of the flanges and that line has a distance to a part of the curved surface of the dam which is less than the semi-major axis and semi-minor axis (Brooks, figure 18a, see callout below). 

    PNG
    media_image1.png
    462
    494
    media_image1.png
    Greyscale

	Regarding claim 6, Brooks as modified by Perez teaches The dam as defined in claim 1 wherein the curvature is asymmetric (Perez, figure 4a, dam has an irregular shape which necessitates irregular curvature in implementation).

	Regarding claim 7, Brooks teaches the dam as defined in claim 1 further comprising a positioning ledge on a top surface of the insert, said positioning ledge having an edge configured to 

Regarding claim 8, Brooks teaches the dam as defined in claim 7 further comprising a tab extending from the positioning ledge (Brook, figure 14a, item 140, flange tabs).

Claims 9-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brook (US 9010689 B1) in view of Perez (US 20160355273 A1).

	Regarding claim 9, A fuel vent system for an aircraft, the system comprising:
a vent stringer having a duct with a curved trapezoidal cross section (Brook, figure 13e, item 28, duct stringer has a curved trapezoidal cross section) and a longitudinal axis (Brooks, figure ); and
a single piece insert (Brook, column 2, lines 33-35, vent dam can be made of a single piece) having a first lateral flange and a second lateral flange (Brook, figure 13a, item 50, side flanges) configured to engage opposing first and second interior lateral surfaces of the duct with an insert axis aligned with the longitudinal axis in a seated position (Brooks, figure 13e, insert aligned with axis of vent dam when inserted), the first and second lateral flanges joined with a curved wall having a curvature shaped to be received (Brooks, figure 12, curvature of vent dam fits into the vent stringer), with the insert oriented in a rotated position at an insertion angle rotated about a normal axis perpendicular to the longitudinal axis, in an aperture in the vent stringer (Brooks, figure 13e, vent stringer with vent dam insert inside) except:
	where the first and second lateral flanges offset longitudinally along the insert axis.
Perez teaches a fuel dam where the flanges are asymmetric and hence offset along any axis from each other (Perez, figure 4a).



	Regarding claim 10 (as best understood), Brooks as modified by Perez teaches the fuel vent system of claim 9 where the ends of the flanges can form a hypotenuse (Brooks, figures 13a-c).

	Regarding claim 11, Brooks as modified by Perez teaches he fuel vent system as defined in claim 10 wherein the vent stringer has an arcuate trapezoidal cross section with a substantially flat bottom and the first and second interior lateral surfaces extend from the flat bottom to a curved top having a chord length less than a bottom width (Brooks, figure 13e, see callout below, vent stringer has a trapezoidal cross section with a flat bottom, two side surfaces, and a curved top surface with less width than the bottom).

    PNG
    media_image2.png
    255
    494
    media_image2.png
    Greyscale

Regarding claim 12, Brooks as modified by Perez teaches the fuel vent system as defined in claim 9 wherein a cross sectional periphery of the insert is in sealing contact with an internal periphery of the duct in the seated position (Brooks, figure 13e).

	Regarding claim 13, Brooks as modified by Perez teaches the fuel vent system as defined in claim 9 further comprising a positioning ledge on a top surface of the insert, said positioning ledge having an edge configured to engage an end periphery of the aperture (Brook, figure 15, item 78, positioning edge engages with duct adjacent to aperture to guide fuel flow).

	Regarding claim 14, Brooks as modified by Perez teaches the fuel vent system as defined in claim 9 further comprising a first fastener inserted through the first lateral flange and the first interior lateral surface and a second fastener inserted through the second lateral flange and the second interior lateral surface  (Brooks, figure 13a, item 110, holes on both flanges for inserting fasteners).

	Regarding claim 15, Brooks as modified by Perez teaches the fuel vent system as defined in claim 9 further comprising a fillet seal around a forward peripheral edge of the insert (Brooks, figure 22, item 98, seal).

	Regarding claim 16, Brooks as modified by Perez teaches the fuel vent system as defined in claim 11 wherein the aperture has a minor axis shorter than the bottom width of the duct (Brooks, figure 22, item 33).

	Regarding claim 17 (as best understood), Brooks as modified by Perez teaches the fuel vent system as defined in claim 10, wherein a line connects the ends of the flanges and that line has a 

    PNG
    media_image1.png
    462
    494
    media_image1.png
    Greyscale

	Regarding claim 18, Brooks as modified by Perez teaches the fuel vent system as defined in claim 9 wherein the curvature is composed of a plurality of segments limited in extent to be received within the duct, the segments comprising:
a first segment not exceeding an extrapolation of the first lateral flange beyond trailing edge to a tangent of a second segment, said second segment limited by a semicircle of a radius equal to or less than the planar width and commencing perpendicular to the longitudinal axis, the semicircle of the second segment extending over an arc equal to or greater than the insertion angle having a termination at a tangent point to the second interior lateral surface; and
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Rolfes (US 9399510 B2) teaches a single piece insert vent dam with a trapezoidal cross section and edges that extrude out along stringer walls in order for it to be secured in place.
Edwards (EP 3656657 A1) teaches a fuel tank dam from sealing an area that joins a stringer and a rib.
Otyzerskiy (US 10023321 B1) teaches a method and apartus for forming a dam like structure in cavities like those in stringers.
Paul (GB 2575102 A) teaches a bulkhead for use in a duct stringer.
Stouffer (US 20190315492 A1) teaches a plug that prevents water from entering into the fuel system from a vent stringer when the aircraft is being washed.
Yamaguchi (JP 2020011682 A) teaches a dam for sealing the area between a rib and a stringer in an aircraft fuel tank. This also features asymmetric curvature.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN ANDREW YANKEY whose telephone number is (571)272-9979. The examiner can normally be reached Monday-Thursday 8:30 - 5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on (571) 272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN ANDREW YANKEY/               Examiner, Art Unit 3642                                                                                                                                                                                         

/JOSHUA J MICHENER/               Supervisory Patent Examiner, Art Unit 3642